—In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Orangetown, dated May 19, 1999, which, after a hearing, denied the petitioners’ application for an area variance, the petitioners appeal from a judgment of the Supreme Court, Rockland County (Murphy, J.), dated December 15, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly denied the petition and dismissed the proceeding. The determination of the Zoning Board of Appeals of the Town of Orangetown that the petitioners were required to obtain a use variance, rather than an area variance, to convert their detached garage to a second residence was neither irrational, unreasonable, nor inconsistent with the Zoning Code of the Town of Orangetown (see, Matter of Trump-Equitable Fifth Ave. Co. v Gliedman, 62 NY2d 539, 545). O’Brien, J. P., S. Miller, Smith and Crane, JJ., concur.